Citation Nr: 1409555	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  13-12 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1952 to April 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied service connection for bilateral hearing loss and tinnitus.

In October 2013, the Board requested an opinion from the Veterans Health Administration (VHA).  A response was received in November 2013.  The Veteran and his representative were provided with a copy of the medical opinion.  The Veteran's representative responded to the letter in February 2014.  Accordingly, these issues are before the Board for appellate review.  See 38. C.F.R. § 20.903.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's bilateral hearing loss did not have onset during active service, was not caused by his active service, and did not manifest within one year of separation from active service.

2.  Resolving all doubt in the Veteran's favor, the Veteran's tinnitus is likely related to his period of active service


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101(3), 1110, 1112, 1131, 1137, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a), 3.309(a), 3.385 (2013).
2.  The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2008); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

In this case, the record does not contain a VCAA notice letter prior to adjudication of the claim.  However, based on the communications submitted by the Veteran and his representative over the course of this appeal, he clearly has actual knowledge of the evidence he is required to submit in this case and, based on the communications provided to him by VA, it is reasonable to expect that he understands what is needed to prevail.  See Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders v. Nicholson, 487 F. 3d 881 (2007).  

In the statement of the case (SOC) sent to the Veteran in March 2013, he was provided with a summary of the pertinent evidence and a thorough discussion of the applicable regulations and diagnostic codes used to evaluate the Veteran's hearing loss disability.  Although this notice was not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him, since he was subsequently provided adequate notice, the claims were readjudicated, and a supplemental statement of the case (SSOC) was promulgated in June 2013.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a SOC or SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Id. (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).

Additionally, as explained below, the Board has determined that service connection is not warranted for bilateral hearing loss.  Consequently, no disability rating or effective date will be assigned, so the failure to provide timely notice with respect to those elements of the claim was no more than harmless error.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's service treatment records and relevant private treatment records have been associated with the claims file.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c) (2).  A VA examination was conducted in September 2011 and an expert medical opinion was obtained in November 2013 to determine the etiology of the Veteran's hearing loss.  As the requested examination was conducted by a competent clinician, the expert opinion was provided by the appropriate medical professional, and both considered the Veteran's claims file and medical history in their reports in addition to providing pertinent information to include etiological opinion, complete with rationale, the Board finds that such examination and opinions are adequate to adjudicate the Veteran's claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran was provided an opportunity to set forth his contentions during a hearing, which he declined.
There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).

In regards to the claim for service connection for tinnitus, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in regards to that claim, such error was harmless and need not be further considered.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Service Connection

The Veteran asserts that he currently has bilateral hearing loss and tinnitus that are due to his noise exposure in service as an engineman.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

For certain chronic disorders, including organic diseases of the nervous system, such as hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2012); 38 C.F.R. §§ 3.307, 3.309 (2013); see also VA Under Secretary for Health letter dated October 4, 1995 (stating that it is appropriate for VA to consider sensorineural hearing loss as an organic disease of the nervous system and, therefore, a presumptive disability).

In the alternative, if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) (2013).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As was noted above, the Veteran's hearing loss may be considered an organic disease of the nervous system; therefore, the claimed bilateral hearing loss disability may be subject to service connection based on continuity of symptomatology even though it was not manifest within a year of separation from service.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Regarding existence of current disability, review of the audiometric testing conducted at the time of the September 2011 VA audiological evaluation reveals that the Veteran has a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  At that VA examination, the following audiometric results were noted:


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
25
35
40
60
60
LEFT EAR
20
30
40
55
65
 
The speech recognition scores, using the Maryland CNC Test, were 92 percent in both the right and left ears.  Based on the audiometric data, the VA audiologist who administered the examination found that the Veteran has "sensorineural hearing loss (in the frequency range of 500-4000 Hz)" in both ears.  Accordingly, the requirements of Shedden element (1), current disability, have been met with regards to bilateral hearing loss.
  
The Veteran contended that in service as a United States Navy engineman, he was exposed to loud, "high-pitched engines and other noise-producing equipment" on a daily basis.  He stated that he was not provided with hearing protection and explained that in the engine rooms, they "shouted to communicate" in order to hear each other over the engine noise.  As the Veteran's DD-214 confirms that he was an engineman in service, exposure to loud noise is conceded, and the requirements for Shedden element (2) have been met.   

Turning to the crucial element (3) of Shedden, the Board finds that the totality of evidence is against the finding that the Veteran's current hearing loss disability is connected to active service.  

The Veteran's service treatment records are absent of reports or findings of hearing loss.  The service treatment records do show that the Veteran only had a whisper test for both induction and separation from active duty, a test considered an invalid measure of frequency specific thresholds.  There is no diagnosis of hearing loss while in service.  Additionally, there is also no evidence of any hearing loss (or of any complaints) within one year after discharge from service.  Such tends to serve as negative evidence against a finding of direct service connection (38 C.F.R. § 3.309(a)) and presumptive service connection provisions for a chronic disease (38 C.F.R. § 3.309(a)).  

It is noteworthy that the lack of any evidence showing the Veteran exhibited hearing loss consistent with the regulatory threshold requirements for hearing disability during service (38 C.F.R. § 3.385) is not fatal to his claim.  The laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, where there is no evidence of the appellant's hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the appellant's in-service exposure to loud noise and his current disability, it would follow that the appellant incurred an injury in service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

In September 2011, the VA examiner opined that the Veteran's hearing loss was less likely as not related to service.  The rationale was that the Veteran claimed "the onset of the hearing loss was 5-10 years" prior to the exam, "well after he got out of service."  The examiner also stated that the Veteran's "audiogram does not reveal a noise induced hearing loss at this time" and his hearing loss appears "more likely due to presbycusis," or age.  Additionally, the examiner noted that the Veteran was exposed to noise in service, in his occupation as a mechanic after service, and recreationally as a hunter.  The Veteran also reported never wearing any type of hearing protection until the last few years of hunting.  Ultimately, the examiner determined the Veteran's bilateral hearing loss was not "as least as likely as not (50% probability or greater) caused by or a result of an event in military service."  

The Veteran saw a private audiologist in March 2013.  The audiologist found that the Veteran had mild to severe sensorineural hearing loss in the right ear and moderate to profound sensorineural hearing loss in the left ear.  The audiologist then referred the Veteran to the head and neck surgery department for an opinion regarding whether the Veteran's hearing loss was related to his in-service noise exposure. 

The head and neck physician reviewed the Veteran's audiogram and asked the Veteran to provide a history of his disabilities.  The physician indicated that the "history as described by [the Veteran] is consistent with a noise exposure induced hearing loss."  The physician also stated that the "noise intensity level and length of time he was exposed was adequate in [her] opinion to lead to inner hair cell damage with resultant hearing loss."  She did note, however, that "the natural progression of his hearing loss as a result of presbycusis is also in the differential.  However, though a contributing factors, seems less likely given the history as stated above."  After following up with a CT scan, the physician stated that there was "very minimal opacification in his right mastoid [h]air cells" and his "audio shows no conductive loss on that side."  She noted she "still feel[s] that his hearing loss is probably from noise exposure" (emphasis added).

The November 2013 VHA examiner indicated that the Veteran's claims file had been reviewed and noted the Veteran's history of service and post-service noise exposure.  The examiner opined that it is "less likely as not that the Veteran's currently diagnosed hearing loss" was "incurred during or as the result of his active duty service, to include the conceded in-service noise exposure."  The rationale was: 
There is no evidence that hearing loss...[was] present during military service or within one year of discharge, and hearing loss is not a presumptive condition of noise exposure, and there is evidence that the hearing loss began long after service, and current understanding of anatomy and physiology of the auditory system is consistent with hearing loss from noise exposure occurring at the time of the exposure and not subsequently... 

(emphasis in original).  The examiner explained that the Veteran stated the onset of his hearing loss was "forty-five to fifty years after discharge" and that relevant medical literature "doubted the existence of delayed onset of hearing loss caused by noise exposure."  While acknowledging the private examiner's opinion that the noise level was "adequate" to lead to hearing loss, the VHA examiner clarified that "individuals vary in their responses to noise exposure" and that the "timing of the onset of hearing loss is a significant factor in determining a nexus between a noise exposure and any subsequent loss."  

The Board finds the VHA opinion highly probative, especially in addition to the prior VA examination and opinion.  While the Board acknowledges the private opinion provided a positive nexus, the weight of the medical evidence is against the claim.  As identified by the September 2011 examiner, the delay in the onset of the hearing loss makes it improbable that it is related to service.  The VHA examiner supported that contention, stating that current medical literature is against finding a delayed onset of hearing loss as described by the Veteran.  Additionally, even the private examiner pointed out that the CT scan of the  Veteran's right ear showed "no conductive loss," weighing against the Veteran's claim.  The private opinion, while favorable to the Veteran regarding a nexus, appears to be speculative, as evinced by the examiner's opinion that noise exposure was "probably" the cause of the Veteran's hearing loss.  In contrast, the VA examiner and VHA specialist offered conclusive opinions supported by test results and medical literature.   

The Veteran and his representative submitted statements regarding the adequacy of the VHA opinion and copies of reports on hearing loss due to noise exposure.  Although relevant, the reports are not specific to the Veteran's hearing loss and do not relate the Veteran's hearing loss to his military service but rather indicate that noise exposure can cause hearing loss.  The audiologist who provided the VHA opinion has both the requisite training and experience to provide a competent and credible assessment that is particular to this Veteran's condition.  Accordingly, the Board finds the VHA opinion to be the most probative evidence with regard to this claim, as it is thorough, complete, and based on the Veteran's own history, a review of previous examinations/opinions, and current medical literature.  

With regard to the Veteran's contentions about his hearing loss, the Veteran is competent to report having sustained acoustic trauma during his periods of service, and as such is consistent with the circumstances of his service, such assertions are deemed to be credible.  The Board notes that the Veteran is competent to provide statements concerning factual matters of which he has first-hand knowledge (i.e., experiencing or observing noise exposure and hearing loss problems during or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran lacks the medical training and expertise to opine that any current bilateral hearing loss is etiologically related to acoustic trauma in service.  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.  The November 2013 VHA examiner's opinion, which was rendered by a trained medical professional, also far outweighs any lay opinion provided by the Veteran on this medically complex matter.  King v. Shinseki, 700 F. 3d 1339 (Fed. Cir 2012).  

Additionally, the Board notes that the Veteran did not indicate that he had any hearing loss or ear problems at the time of his separation from service or until over 40 years following service.  In view of the lack of medical evidence to the contrary, the Board does not find that the Veteran's lay statements are sufficient to establish the requisite continuity of symptomatology of bilateral hearing loss for presumptive service connection.
In sum, service connection for bilateral hearing loss is not warranted.

Tinnitus

During the September 2011 VA examination, the Veteran "report[ed] recurrent tinnitus."  As stated above, the Board concedes noise exposure in service.  Accordingly, the primary inquiry is whether there is a nexus between the Veteran's tinnitus and his active service. 

The Veteran argues that he told examiners that he had ringing in his ears during the separation examination but was told that "the noise in [his] ears would go away in time."  This is not indicated in the service treatment records.  He continues to maintain that the ringing in his ears began in service.  

The September 2011 VA examiner stated that it was "less likely than not (less than 50% probability)" that the Veteran's tinnitus was caused by or a result of military noise exposure.  The rationale was that although the Veteran reported "white noise" in his ears began during military service, there were no complaints of tinnitus in the file.  Additionally, the Veteran's "current audiogram is indicative of presbycusis and not noise induced HL."  However, the examiner failed to comment on the Veteran's consistent claims of tinnitus since service.   

The private medical opinion from March 2013 acknowledged the Veteran's "history of ongoing tinnitus since being in the service" and found that this was consistent with noise exposure.  

The VHA examiner found that the lack of evidence of tinnitus during military service or within one year of discharge made it "less likely as not that the Veteran's currently diagnosed...tinnitus [was] incurred during or as the result of his active duty service, to include the conceded in-service noise exposure."  However, while acknowledging the Veteran's delayed onset of hearing loss, the VHA examiner also failed to reference the Veteran's complaints of tinnitus since service.  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and a current, continuing disability sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As the Veteran is competent to offer evidence of the presence of tinnitus and its persistence over the years, and as tinnitus is so often a subjective complaint, the Board finds that his testimony related to tinnitus is credible.  Therefore, there is sufficient evidence in the record that the Veteran experienced tinnitus during his period of active service.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  In this case, the Board finds that the lay and medical evidence is, at the very least, in equipoise as to the question of whether the Veteran's tinnitus is related to service.  There can be no doubt that further medical inquiry could be undertaken with a view towards additional development of this claim, including perhaps seeking an addendum opinion from the November 2013 VHA examiner.  However, the Board finds that under the circumstances of this case and upon granting this Veteran the benefit of the doubt, his lay evidence of service incurrence is sufficient to provide proof of a nexus, or relationship, between the Veteran's current tinnitus and his period of active service.

In view of the above, and in affording the Veteran the benefit of the doubt as the law requires, the Board finds that service connection is warranted for the Veteran's tinnitus disability.  

ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for bilateral tinnitus is granted.





____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


